NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACQUELINE RODRIGUEZ and SHAWN                  No.    17-56588
SANGELADJI,
                                                D.C. No. 2:15-cv-05831-MRW
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

AMERICANWEST BANK, a Washington
corporation and DOES, 1-50, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                  Michael R. Wilner, Magistrate Judge, Presiding

                     Argued and Submitted November 9, 2018
                              Seattle, Washington

Before: McKEOWN and FRIEDLAND, Circuit Judges, and COLLINS,** District
Judge.

      Plaintiff-Appellants Jacqueline Rodriguez and Shawn Sangeladji

(“employees”) appeal the district court’s grant of summary judgment on their



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
retaliation and wrongful termination claims against their former employer,

AmericanWest Bank. See Cal. Lab. Code § 1102.5(b). We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm.

       The district court properly granted summary judgment because the

employees failed, under the test articulated in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), to make even a prima facie showing of a causal link between

their alleged protected activity and the adverse employment actions they suffered.

See Morgan v. Regents of Univ. of Cal., 88 Cal. App. 4th 52, 69 (2000). “Essential

to a causal link is evidence that the” decisionmakers in charge of employment

determinations were “aware that the plaintiff had engaged in a protected activity.”

Id. at 70.

       Here, as to all but one of the areas of allegedly protected activity, the district

court properly found that the employees failed to produce sufficiently probative

evidence that the three managers who actually decided to fire them were aware of

their alleged protected activity.1 At best, they demonstrated that they made several

complaints to their direct supervisors, who were not the decisionmakers. Further,


1
 As to the one remaining area of allegedly protected activity—Sangeladji’s
complaints about the security systems in the bank—Sangeladji produced no
evidence that the complaints were about illegal activity, or that he reasonably could
have thought they were. See Mokler v. Cty. of Orange, 157 Cal. App. 4th 121, 138
(2007) (explaining that an employee engages in a protected activity when she
discloses “reasonably based suspicions of illegal activity” to another employee
who has the authority to correct the violation).

                                            2                                     17-56588
the employees have not directed this panel’s attention to any evidence that

sufficiently demonstrates that either supervisor told the decisionmakers about the

employees’ complaints.

      AFFIRMED.




                                         3                                    17-56588